OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
Review of Raynor’s trial testimony, including his readiness to there accept the accuracy of the version of the events he had tendered to the police and his earlier Grand Jury testimony, indicates that whether he was an accomplice of the defendant within the compass df GPL 60.22 (subd 2) was a question of fact. It, therefore, was error for the trial *833court to deny defendant’s request that it charge the jury to that effect.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.